Citation Nr: 0714617	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 22, 1999, 
for the assignment of a total rating for disability benefits 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted a TDIU effective from November 23, 
1999.  The veteran disagreed with the effective date 
assigned.

The veteran presented testimony at a personal hearing before 
a Decision Review Officer at the RO in May 2002.  A copy of 
the hearing transcript is attached to the claims file.

During the pending appeal, in a rating decision in January 
2003 the RO granted an earlier effective date of July 22, 
1999.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim remains before 
the Board because the veteran continues to seek an earlier 
effective date.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in June 2006 for further 
development.  In a supplemental statement of the case issued 
in October 2006 the RO continued the denial of an effective 
date earlier than July 22, 1999, for the assignment of a 
TDIU.  The case has been returned to the Board for further 
appellate review.

In the June 2006 remand, the Board found that a timely notice 
of disagreement had been received on the issue of entitlement 
to an effective date earlier than July 22, 1999, for a 70 
percent disability rating for service-connected schizophrenia 
and requested that the RO issue a statement of the case and 
provide the requisite period of time for a response.  The RO 
issued a statement of the case in October 2006 and no appeal 
on this issue has been received.  Therefore, as no timely 
appeal has been received, the Board does not have 
jurisdiction of this issue, and this matter is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

In a statement dated in September 2006, the veteran requested 
information about available assistance regarding a family 
member's medical condition.  This request is referred to the 
RO for appropriate development.  


REMAND

In mail recently forwarded to the Board from the RO, the 
veteran requested a videoconference hearing at the RO before 
a Member of the Board.  The record contains no evidence that 
a video conference hearing has been scheduled.  The record 
also contains no evidence which indicates that the veteran 
has withdrawn his request for a hearing before a Member of 
the Board.  Therefore, the Board finds that this matter 
should be REMANDED to schedule the veteran for a video 
conference hearing.  38 C.F.R. § 20.704(c)(d) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a member 
of the Board and provide adequate 
notice to the veteran in accordance 
with 38 C.F.R. § 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

